Broyles, C. J.
1. The denial of a motion to dismiss a plaintiff’s petition (such a motion being of the nature of a general demurrer) can not be a ground of a motion for a new trial. In order for this court to be able to pass upon such a judgment, error thereon must be specifically-assigned in the bill of exceptions. This ruling disposes of the first special ground of the motion for a new trial.
2. None of the remaining special grounds of the motion (complaining of the admission of certain specified testimony) is complete and understandable within itself. To determine whether any one of these grounds shows reversible error, this court would be obliged to refer to the brief of the evidence or to other portions of the record.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.